Whitaker, J., concurring: Our Rule 41(a) governs amendments to pleadings under the circumstances of this case.1 As here pertinent, the rule specifies that "leave [to amend] shall be given freely when justice so requires.” The majority appears to interpret the rule to preclude amendments only where there is prejudice2 to the opposite party. But prejudice may be avoided where the new issue either needs no new evidence or the record is reopened to receive new evidence and the opposing party is allowed to present new arguments. Either or both of these solutions could have been applied to avoid prejudice here. But the majority further refines the rule to deny leave to amend after the filing of petitioner’s final brief when "significant legal questions” are or may be raised by the amendment. The majority implies that if no significant legal questions were raised we should allow the amendment. While I agree with the result, I travel there by a different path. I am not convinced that the work "justice” in our Rule is always satisfied if prejudice is avoided. We should allow an amendment when required by justice, but we should also deny leave to amend when justice so requires, irrespective of prejudice. In this case, both justice and economy of judicial effort dictate the denial of leave to amend the answer irrespective of whether or not significant legal questions are presented. It should be an exceedingly rare occasion when we would allow respondent to increase the claimed deficiency against the petitioner or assert a new ground by amendment to the answer after a case has been submitted. In the case before us, respondent’s motion was filed more than 8 months after trial and 10 days after petitioner’s brief was filed. The Tax Reform Act of 1984 became law a few days after the trial of this case, and respondent sat on his opportunity to amend for more than 8 months. It seems to me that justice does not require petitioners to incur additional and to some extent duplicative legal expense to respond to this new issue which could have been raised well before any work had started on petitioner’s brief. Moreover, although section 6621(d) clearly is intended to be applied to interest accruing after December 31, 1984, the conferees also intended this provision to assist this Court in "managing” our docket and "reducing” our backlog. While we were admonished "to assert, without hesitancy in appropriate instances, the penalties” provided us, including section 6621(d), it is obvious that reopening the record in a submitted case for evidence or briefing so as to permit retroactive application of this statute to these petitioners hinders management of our docket and reduction of our backlog. Neither is there any reason to believe that such application of the statute would have any proper "in terrorem” effect on these or other taxpayers. It might be apprehended as simply abusive. In the absence of clearer direction from Congress, this is simply not an "appropriate” case for the application of section 6621(d). Both justice and judicial economy, not the presence or absence of significant legal issues, require the denial of leave to amend. I would deny respondent’s motion on these grounds. Goffe, J., agrees with this concurring opinion.  Rule 41(b) is not applicable. This issue was not tried by express or implied consent.   Although the majority use the terms "surprise” and "substantial disadvantage” as well as "prejudice,” the latter appears to be all inclusive.